MEMORANDUM OPINION
                     Nos. 04-11-00788-CR; 04-11-00789-CR & 04-11-00790-CR

                                      Thomas HUDDLESTON,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                  Trial Court Nos. 2002CR2762B; 2002CR 6510B & 2002 CR6511B
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 7, 2011

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a notice of appeal in each of these appeals seeking to appeal the trial

court’s order denying his motion for a judgment nunc pro tunc. The denial of a motion for a

judgment nunc pro tunc, however, is not an appealable order. See Caceras v. State, No. 04-10-

00132-CR, 2010 WL 726884, at *1 (Tex. App.—San Antonio Mar. 3, 2010, no pet.) (not

designated for publication); Castor v. State, 205 S.W.3d 666, 667 (Tex. App.—Waco 2006, no

pet.). Instead, the proper remedy to obtain review of the denial of a motion for judgment nunc
                                                        04-11-00788-CR; 04-11-00789-CR & 04-11-00790-CR


pro tunc is by petition for writ of mandamus. Caceras, 2010 WL 726884, at *1; Castor, 205
S.W.3d at 667.

       On November 8, 2011, we ordered appellant to show cause in writing why these appeals

should not be dismissed for lack of jurisdiction. Appellant did not respond to our order. The

appeals are dismissed for lack of jurisdiction.

                                                                 PER CURIAM

DO NOT PUBLISH




                                                  -2-